Appeal by the defendant from an order of filiation made by the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], wherein he was adjudged to be the father of complainant’s child bom out of wedlock and directed to pay to the commissioner of public welfare of the city of New York, as trastee, the sum of four dollars weekly toward the support and education of said child until she reaches the age of sixteen years. Order reversed on the law and the facts and the proceeding dismissed. In our opinion, the evidence introduced on behalf of the respondent does not meet the test required by law. (Commissioner of Public Welfare, City of N. Y., v. Kotel, 256 App. Div. 352; Drummond v. Dolan, 155 id. 449.) Lazansky, P. J., Hagarty and Taylor, JJ., concur; Carswell and Adel, JJ., dissent and vote to affirm, with the following memorandum: The prior inconsistent statements of the complainant urged against her credibility, as the circumstances on each occasion indicate, were of the “ white lie ” variety. It was for the triers of the fact so to appraise them and to credit her testimony. Their findings may not properly be disturbed, under Boyd v. Boyd (252 N. Y. 422).